        Case: 4:19-cr-00206-DAP Doc #: 215 Filed: 08/25/20 1 of 3. PageID #: 1342




                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION




UNITED STATES OF AMERICA,                                )    CASE NO. 19-cr-206
                                                         )
                                                         )
                     Plaintiff,                          )    JUDGE DAN AARON POLSTER
                                                         )
            vs.                                          )
                                                         )    OPINION AND ORDER
RAYMOND RUE,                                             )
                                                         )
                     Defendant.                          )


            Before the Court is Defendant Raymond Rue’s Amended Motion to Reduce Sentence

Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), Doc #: 214.1 For the following reasons, Rue’s Motion

is DENIED.

      I.          Background

            Rue is serving a 60-month sentence for his conviction of conspiracy to distribute cocaine

and cocaine base in violation of 21 U.S.C. § 846. Doc #: 147. He is currently held at Federal

Correctional Institute Morgantown (“FCI Morgantown”) and has an expected release date of July

14, 2023. Roe now asks the Court for compassionate release under 18 U.S.C. § 3582(c)(1)(A)

based on concerns of contracting COVID-19 while in FCI Morgantown. Doc #: 214.

      II.         Discussion

                  a. Exhaustion

            A court may consider a motion for sentence modification upon:



1
    While captioned as an amended motion, no prior motion for sentence reduction was filed.
    Case: 4:19-cr-00206-DAP Doc #: 215 Filed: 08/25/20 2 of 3. PageID #: 1343




         [M]otion of the defendant after the defendant has fully exhausted all
         administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
         on the defendant’s behalf or the lapse of 30 days from the receipt of such a
         request by the warden of the defendant’s facility, whichever is earlier . . . .

18 U.S.C. § 3582(c)(1)(A).

         The Warden of FCI Morgantown received Rue’s request on June 17, 2020. Doc #: 214-3.

Because more than 30 days have passed since the Warden received Rue’s request, Rue has

satisfied the exhaustion requirement. See United States v. Alam, 960 F.3d 831, 836 (6th Cir.

2020).

            b. Sentence Modification

         Under § 3582(c)(1)(A)(i), before granting a sentence modification a court must find: (1)

extraordinary and compelling reasons warrant a sentence modification; (2) the defendant is not a

danger to the safety of any other person or the community; and (3) the reduction is appropriate

considering the § 3553(a) factors. United States v. Hardin, 2020 U.S. Dist. LEXIS 90855, at *5

(N.D. Ohio May 21, 2020).

                1. Extraordinary and Compelling Reasons

         Extraordinary and compelling reasons for sentence modification exist under four

categories set forth at U.S.S.G. § 1B1.13 Application Note 1. Here, the only relevant category is

the fourth category, labeled “other reasons.” Id. at *8. To determine whether other reasons

warrant sentence modification, the Court considers whether: (1) the defendant is at high risk of

having grave complications should he contract COVID-19, and (2) the prison where the

defendant resides has a severe COVID-19 outbreak. Id.




                                                  2
     Case: 4:19-cr-00206-DAP Doc #: 215 Filed: 08/25/20 3 of 3. PageID #: 1344




           Rue has asthma and hypertension. Doc #: 214 at 3. The Centers for Disease Control and

Prevention (“CDC”) acknowledges that moderate-to-severe asthma and hypertension might put a

person at increased risk of severe illness from COVID-19.2

           However, FCI Morgantown is not experiencing a severe COVID-19 outbreak. Only two

people within FCI Morgantown have tested positive for COVID-19 – both staff members who

have since recovered.3 Accordingly, Rue has not shown extraordinary and compelling reasons

warrant a sentence modification.

                  2. Danger to the Safety of any Other Person or the Community & Section

                     3553(a) Factors

           Because Rue does not show extraordinary and compelling reasons warrant a sentence

modification, the Court does not decide whether he is a danger to the safety of any other person

or the community or whether the § 3553(a) factors favor release. The Court acknowledges,

however, that the § 3553(a) factors likely do not favor release because Rue has over a year of his

sentence remaining.

    III.      Conclusion

              For the foregoing reasons, Rue Motion, Doc #: 214, is DENIED.

           IT IS SO ORDERED.

                                                          /s/Dan Aaron Polster August 25, 2020
                                                          DAN AARON POLSTER
                                                          UNITED STATES DISTRICT COURT




2
  People with Certain Medical Conditions, CENTERS FOR DISEASE CONTROL AND PREVENTION,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html (last
visited 8/25/2020).
3
  COVID-19 Coronavirus, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last visited
8/25/2020).

                                                     3
